MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not abuse its discretion in denying appellant’s motion for reconsideration of its denial of appellant’s motion for relief from judgment. See United States v. Hobbs, 31 F.3d 918, 923 (9th Cir.1994) (district court’s denial of motion for reconsideration reviewed for abuse of discretion).
Accordingly, we grant appellee’s unopposed motion and summarily affirm the district court’s August 29, 2006 order.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.